DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
 
Status of Claims
The following is an office action in response to the communication filed 4/29/2021.  
Claims 1, 12 and 19 have been amended.
Claim 18 has been previously cancelled.
Claims 1-17 and 19-21 are currently pending and have been examined.

Priority
The applicant’s claim for benefit of Patent Application Serial No. 14/529,276 filed 10/31/2014 has been received and previously acknowledged.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s amendments and associated arguments, filed 4/29/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.
Examiner acknowledges Applicant’s comments, filed 4/29/2021, regarding the nonstatutory double patenting rejection.   The nonstatutory double patenting rejection has been upheld.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,373,225 in view of Adelberg et al. (U.S. Pub. No. 2010/0138037 A1) and further in view of McCarthy (U.S. Pub. No. 2010/0079449 A1)

With respect to claims 1-17 and 19-20 of the instant application, claims 1-20 of U.S. Patent No. 10,373,225 teaches al limitations except for the eye-tracking elements. Adelberg discloses eye-tracking on a plurality of eye images of a user in a showroom to determine a viewing angle of the user in the showroom wherein the performing of the eye-tracking includes measuring eye motion of an eye of the user in the plurality of eye images, and wherein the measuring of the eye motion includes sensing reflections of light from the eye over time and determining a rotation of the eye from changes in the reflections (Adelberg [0073], [0246] – [0248], see rejection under 35 USC 103 below).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include image pattern recognition on an eye image of a user in a showroom to determine a viewing angle, as taught by Adelberg, in the image recognition of U.S. Patent No. 10,373,225, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because retailers may be interested in capturing customer's attention early in the purchasing process and lead the customer through the process (Adelberg [0246]).

McCarthy further discloses wherein the sensing of the reflections of light from the eye includes sensing reflections from a front of a cornea of the eye and a back of a lens of the eye (McCarthy [0025]).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the sensing mechanism .



Claim(s) 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,373,225 in view of Adelberg et al. (U.S. Pub. No. 2010/0138037 A1) in view of McCarthy (U.S. Pub. No. 2010/0079449 A1) and further in view of Chan et al. (U.S. Patent No. 8,391,934 B1)

Adelberg further discloses wherein the product is located in the showroom (Adelberg [0164]), and wherein the operations further comprise: adjusting software of the product according to the interaction data to allow the user to see how the software functions on the product while the user is in the showroom (Adelberg [0089] [0164] [0167] [0256]); and adjusting the product according to the interaction data (Adelberg [0256]).  See rejection under USC 103 below.
One of ordinary skill in the art would have recognized that applying the known technique of Adelberg to U.S. Patent No. 10,373,225 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Adelberg to the teaching of U.S. Patent No. 10,373,225, Adelberg and McCarthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate user information into the product purchasing process. Further, applying adjustments to a software function to the purchasing process of U.S. Patent No. 10,373,225, Adelberg and McCarthy would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for an improved product purchasing process.
While Adelberg discloses adjusting a product according to the interaction data (see above) and the option for selecting physical features (Adelberg [0176] FIG. 8D illustrates an example of a "product screen" in 
Chan discloses that the recommendation can also be for adjusting a physical feature (Chan (58) col. 11, l. 55 – col. 12, l. 40. see rejection under USC 103 below).
One of ordinary skill in the art would have recognized that applying the known technique of Chan to U.S. Patent No. 10,373,225, Adelberg and McCarthy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chan to the teaching of U.S. Patent No. 10,373,225, Adelberg and McCarthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate adjustments based on user information. Further, applying adjustments to a physical feature to the purchasing process of U.S. Patent No. 10,373,225, Adelberg and McCarthy, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for improved product purchasing process.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4, 6-7, 9-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2015/0026010 A1) in view of Adelberg et al. (U.S. Pub. No. 2010/0138037 A1) and further in view of McCarthy (U.S. Pub. No. 2010/0078449 A1).
Claims 1, 12 and 19
Ellison discloses systems and methods for providing a merchant-customer engagement system at a physical merchant location. Ellison discloses a method comprising: performing, by a processing system including a processor (Ellison [0093]), tracking on a plurality of images of a user in a showroom to determine [what a user is viewing] in the showroom  (Ellison [0047] The sensors may include cameras that capture images and/or video of the customer's actions in the merchant physical location 211, and those images and/or video may be provided to the system provider device 211 for analysis to determine which products in the merchant physical location 200 are being viewed, handled, or otherwise interacted with by the customer (e.g. cameras may capture images or video of the customer handling products from the product areas 206, looking at particular products in the product areas 206, or otherwise viewing or interacting with products such that the customer's interest in that product may be detected (e.g., by an image of the customer holding the product) or inferred (e.g., by an image of the customer looking at the product)); generating, by the processing system, shopping parameters of the user, wherein the shopping parameters include the [items viewed by] the user (Ellison [0047] The sensors may include cameras that capture images and/or video of the customer's actions in the merchant physical location 211, and those images and/or video may be provided to the system provider device 211 for analysis to determine which products in the merchant physical location 200 are being viewed, handled, or otherwise interacted with by the customer; Ellison [0086]-[0087] FIG. 7d, product viewing information 714 (e.g., "BROWSING BEHAVIOR") that may have been tracked at block 110 of the method 100, wherein, the product viewing information 714 includes products viewed 716 by the customer 604 prior to or during their current visit to the merchant physical location 600 at a website (e.g., an "online store" of the merchant associated with the merchant physical location 600, an online store not associated with the merchant but that sells similar products as the merchant, etc.), as well as products viewed 718 by the customer 604 prior to or during to their current visit to the merchant physical location 600 (e.g., "In ; in response to a determination that the user is seeking to purchase a product in the showroom, determining, by the processing system, an identity of the user (Ellison [0031] The customer may be identified … upon viewing or otherwise interacting with a product in the merchant physical location 200) by performing image pattern recognition of an another image of the user in the showroom (Ellison [0080] FIG. 7a, The customer detection screen 700 includes a customer detection box 702 that is superimposed over the merchant's view of the customer 604 such that it highlights the face of the customer detected at block 116. In different embodiments, the detection of the identified customer at block 116 may be performed in a variety of ways, a few of which are discussed above with reference to FIGS. 4a-c.), wherein the determination that the user is seeking to purchase the product in the showroom had been made according to the shopping parameters (Ellison [0047] the sensors may include cameras that capture images and/or video of the customer's actions in the merchant physical location 211, and those images and/or video may be provided to the system provider device 211 for analysis to determine which products in the merchant physical location 200 are being viewed, handled, or otherwise interacted with by the customer; Ellison [0086]-[0087] FIG. 7d, product viewing information 714 (e.g., "BROWSING BEHAVIOR") that may have been tracked at block 110 of the method 100, wherein, the product viewing information 714 includes… 718 by the customer 604 prior to or during to their current visit to the merchant physical location 600 (e.g., "In store") and … include, for each product viewed, an image of the product viewed, an amount of time the customer 604 spent viewing that product, and a date the customer 604 viewed the product [see also Ellison [0088] the previous in-store product viewing actions, and the current in-store product viewing actions by the customer 604 allow the merchant to make determinations about which products the customer 604 is most interested in]); obtaining, by the processing system, user data of the user according to the identity of the user determined by the performing the image pattern recognition of the another image of the user (Ellison [0050]-[0051] a purchase history for the identified customer is retrieved…, wherein the purchase history may include purchases of product made at the merchant physical location 200, purchases of products made at other physical locations associated with that merchant, online purchases of products through an online store of the merchant, etc.;  Ellison [0054] any of the retrieved customer account information, the location tracking, the time tracking, the product viewing tracking, the purchase history of the identified customer, and/or any other customer information available to the system provider device 211 may be used to determine recommended products for the customer; Ellison [0055] the customer account information may include customer preferences (e.g., provided by the customer in opening the customer account), previous customer tracking information, and/or a variety of other customer account information that may be used to determine one or more products to recommend to the customer); providing, by the processing system, interaction data to a computing device to enable the computing device to complete a purchase transaction with the user for the purchase of the product, wherein the interaction data had been selected from among a group of interaction data according to the user data (Ellison [0054] recommended products for the identified customer are determined; Ellison [0056] the tracked location of the customer within the merchant physical location 200 may be used to determine one or more products to recommend to the customer; Ellison [0076] a variety of merchant-customer engagement information may be displayed on the wearable mobile merchant device such that the merchant may offer to help the customer 306 in determining products to purchase (see also FIG. 5 & 11 [0077], [0103]); Ellison [0086]-[0087] FIG. 7d, The system provider device may operate to rank the products viewed by amount of time spent viewing, date viewed, based on products currently being viewed in the merchant physical location 600, and/or using a variety of other product ranking criteria known in the art. One of skill in the art in possession of the present disclosure will recognize that the longer a customer spends browsing a particular product, the higher then interest is in that product or similar products regardless of whether they actually purchase that product, and such information allows for targeting product recommendations by a merchant at the merchant physical location 600; Ellison [0088] the previous in-store product viewing actions, and the current in-store product ; and completing, by the processing system through the computing device, the purchase transaction (Ellison [0092] FIG. 8 includes a plurality of customer devices 802, a plurality of merchant devices 804, a payment service provider device 806, an account holder device 808, and/or a system provider device 809 coupled together through a network 810; Ellison [0098] The customer devices 802 may further include other applications as may be desired in particular embodiments to provide desired features to the customer devices 802. In particular, the other applications may include a payment application for payments assisted by a payment service provider through the payment service provider device 806; [0100] The merchant devices 804 also include a checkout application which may be configured to facilitate the purchase by the payer of items. The checkout application may be configured to accept payment information from the customer through the customer devices 802, the account provider through the account provider device 808, and/or from the payment service provider through the payment service provider device 806 over the network 810)
Ellison discloses applying image recognition to images of a user in a showroom to determine what a user is viewing (Ellison [0047]), but does not explicitly recite that the images are eye images that sense reflections of light from the eye.
Adelberg discloses a network system for inventory management.  Adelberg discloses performing, by a processing system including a processor, eye-tracking on a plurality of eye images of a user in a showroom to determine a viewing angle of the user in the showroom (Adelberg [0073] A video camera may be used, with or without infrared light detection, to capture one or more images of a customer. The images are then processed using an algorithm to determine which particular product item the customer was looking at; Adelberg [0246] A sensor that determines a customer's focus on a particular product item by tracking customer's eye motion (or points of gaze). In certain embodiments, an eye , wherein the performing of the eye-tracking includes measuring eye motion of an eye of the user in the plurality of eye images, wherein the measuring of the eye motion includes sensing reflections of light from the eye over time and determining a rotation of the eye from changes in the reflections (Adelberg [0246] A sensor that determines a customer's focus on a particular product item in the product storage compartment by tracking customer's eye motion (or points of gaze). In certain embodiments, an eye tracking system includes a camera that focuses on one or both eyes and records their movement as the customer looks at the door. Such system may use contrast to locate the center of the pupil as well as infrared and near-infrared non-collimated light to create a corneal reflection. The vector between these two features may then be used to compute gaze intersection with a surface of the door and determine customer's focus on a particular product; Adelberg [0247] An eye tracking system has an illumination source that is coaxial with the optical path where a customer's eye acts as a retro-reflector with the light reflecting off the retina creating a bright pupil effect similar to red eye. Alternatively, the illumination source may be offset from the optical path, where the pupil appears dark in the reflection); generating, by the processing system, shopping parameters of the user, wherein the shopping parameters include the viewing angle of the user (Adelberg [0246] The vector may then be used to compute gaze intersection with a surface of the door and determine customer's focus on a particular product; Adelberg [0248] The eye tracking system may be configured to identify the location of one product item or a group of items currently being viewed by a potential customer.  The eye tracking system then provides this output to the vending store computer system, which retrieves corresponding product information).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include image pattern recognition on an eye image of a user in a showroom to determine a viewing angle, as taught by Adelberg, in the image recognition of Ellison, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did 

While Adelberg discloses sensing corneal reflections of light from the eye over time and determining a rotation of the eye from changes in the reflections, it does not necessarily disclose the sensing of the reflections of light from the eye includes sensing reflections from a front of a cornea of the eye and a back of a lens of the eye).

McCarthy discloses wherein the sensing of the reflections of light from the eye includes sensing reflections from a front of a cornea of the eye and a back of a lens of the eye (McCarthy [0025] Non-contact optical methods for measuring eye position and motion typically involve sensing reflected infrared light. The sensing can be done by a camera or other image sensing device. Camera based eye trackers typically use the corneal reflection (also known as the first Purkinje image) and the center of the pupil as features to track over time. A more sensitive type of eye tracker, the dual-Purkinje eye tracker, uses reflections from the front of the cornea (first Purkinje image) and the back of the lens (the fourth Purkinje image) as features to track).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the sensing mechanism of McCarthy for the sensing mechanism of Adelberg.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claim 12, Ellison further discloses a device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Ellison [0093], [0105]-[0110] FIG. 12)
a machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations ((Ellison [0093], [0105]-[0113] FIG. 12))
Claims 2 and 13
Continuing from claims 1 and 12, Ellison further discloses wherein the shopping parameters include an activity state of a communication device of the user (Ellison [0045] The customer device of the customer may be used to send product viewing information to the system provider device 211. For example, the customer device of the customer may include a scanning application such as for example, the RedLaser.RTM. application available from eBay, Inc. of San Jose, Calif. In such an example, the customer may use the scanning application and the customer device to scan one or more products located in the product areas 206 of the merchant physical location 200, and that scanning information may be provided to the system provider device 211 (e.g., over a network from the customer device to the scanning application provider device, and over the network from the scanning application provider device to the system provider device 211; Ellison [0086]-[0088] FIG. 7d, product viewing information 714 (e.g., "BROWSING BEHAVIOR") that may have been tracked at block 110 of the method 100, wherein the product viewing information 714 includes products viewed 716 by the customer 604 prior to or during their current visit to the merchant physical location 600 at a website (e.g., an "online store" of the merchant associated with the merchant physical location 600, an online store not associated with the merchant but that sells similar products as the merchant, etc.), wherein the computing device is associated with a sales person at the showroom (Ellison [0083] FIG. 7b-d: The merchant-customer engagement information also includes recommended product information 706e and 706f (e.g., "Recommend: Men's tie" along with images of recommended ties for the shirt associated with the purchase history information 706c and 706d) that may have been determined at block 114 of the method 100 and that includes, in the illustrated example, a description and a plurality of images of recommended products. Thus, the customer 604 (a woman) may have recently (e.g., the previous day) purchased a men's shirt online, and that information may be displayed to the merchant along with recommendations for ties that go with the previously purchased shirt; Ellison [0085] FIG. 7b-d, Thus, the merchant may be presented with a plurality  and wherein the interaction data includes a price for the product, identification of an alternative product, identification of an accessory for the product, or a combination thereof (Ellison [0086]-[0088] FIG. 7b-d, determining current online product viewing activities of the customer 604 (e.g., the use of the customer device by the customer 604 while in the merchant physical location 600), retrieval of prices for similar products viewed online by the customer 604, and the possible discounting of product price or other leveraging of that information to drive a purchase by the customer from the merchant physical location 600).
Claims 3 and 14
Continuing from claims 2 and 13, Ellison further discloses providing, by the processing system, the interaction data to present an advertisement associated with the interaction data (Ellison [0088] showrooming behavior may neutralized by, for example, determining current online product viewing activities of the customer 604 (e.g., the use of the customer device by the customer 604 while in the merchant physical location 600), retrieval of prices for similar products viewed online by the customer 604, and the possible discounting of product price or other leveraging of that information to drive a purchase by the customer from the merchant physical location 600).
Ellison discloses the presentation of promotional data associated with the interaction data, which strongly suggests the presentation of advertisement data to a “display device of the showroom.”
Adelberg further discloses providing, by the processing system, the interaction data to a display device of the showroom to cause the display device to present an advertisement associated with the interaction data (Adelberg [0100] A store 100 may be equipped with one or more video displays, e.g., LCD displays, and/or speakers to deliver product infomercials, advertisement, and other content. In certain embodiments, these external devices may be synchronized with the main user 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include merchant displays in a retail environment as taught by Adelberg, in the combined system of Ellison, Adelberg and McCarthy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In addition, of ordinary skill in the art would have been motivated to do so to adjust the content, appearance, and other parameters on an interface based upon sensor output (Adelberg [0248]).
Claim 4
Continuing from claim 1, Ellison further discloses wherein the shopping parameters further include a location of the user in the showroom (Ellison [0056] the tracked location of the customer within the 
Claims 6 and 17
Continuing from claims 1 and 12, Ellison further discloses determining, by the processing system, that the user has not purchased the product in the showroom (Ellison [0085] FIG. 7c, the merchant-customer engagement information displayed on the wearable mobile merchant device includes product viewing information 708 and 708a (e.g., "ITEMS BROWSED" along with images of the items that the customer 604 has viewed I the merchant physical location 600) that may have been tracked at block 110 of the method 100. The merchant-customer engagement information also includes purchase history information 710 and 710a (e.g., "ITEMS PREVIOUSLY PURCHASED" along with images of products previously purchased by the customer 604) that may have been retrieved at block 112 of the method 100 or determined from information retrieved at block 112; Ellison [0086]-[0087] FIG. 7d, merchant-customer engagement information displayed on the wearable mobile merchant device includes product viewing information 714 (e.g., "BROWSING BEHAVIOR") that may have been tracked at block 110 of the method 100. In the embodiment illustrated in FIG. 7d, the product viewing information 714 includes products viewed 716 by the customer 604 prior to or during their current visit to the merchant physical location 600 , wherein the computing device is managed by an online entity that sells the product (Ellison [0086-[0087], Fig. 7d, use/display of online browsing behavior at online store of the merchant and in-store browsing behavior, see below), and wherein the providing of the interaction data to the computing device is responsive to the determining that the user has not purchased the product in the showroom (Ellison [0085] FIG. 7c, Thus, the merchant may be presented with a plurality of a products that the customer 604 has viewed in their current visit to the merchant physical location 600, along with products previously purchased by that customer 604, and may use that information to recommend products to the customer 604 or help search for products for the customer 604 without recommending or searching for products the customer has already viewed or purchased; Ellison [0086]-[0087] FIG. 7d, Therefore, the merchant website and merchant physical location 600 may provide for the tracking of product viewing information for customer actions on the website and at the merchant physical location 600, along with the association of that information with the customer 604 for retrieval and provision on the wearable mobile merchant device. The system provider device may operate to rank the products viewed by amount of time spent viewing, date viewed, based on products currently being viewed in the merchant physical location 600, and/or using a variety of other product ranking criteria known in the art. One of skill in the art in possession of the present disclosure will recognize that the longer a customer spends browsing a particular product, the higher then interest is in that product or similar products regardless of whether they actually purchase that product, and such information allows for targeting product recommendations by a merchant at the merchant physical location 600; Ellison [0088] the presentation of the previous online product viewing actions, the current online product viewing actions, the previous in-store product viewing actions, and the current in-store product viewing actions by the customer 604 allow the merchant to make determinations about which products the customer 604 is 
With respect to claim 17, Ellison further discloses wherein the providing of the interaction data to the computing device includes providing metadata that describes an interaction of the user at the showroom associated with the product (Ellison [0085] FIG. 7c, the merchant-customer engagement information displayed on the wearable mobile merchant device includes product viewing information 708 and 708a (e.g., "ITEMS BROWSED" along with images of the items that the customer 604 has viewed I the merchant physical location 600) that may have been tracked at block 110 of the method 100. Thus, the merchant may be presented with a plurality of a products that the customer 604 has viewed in their current visit to the merchant physical location 600, along with products previously purchased by that customer 604, and may use that information to recommend products to the customer 604 or help search for products for the customer 604 without recommending or searching for products the customer has already viewed or purchased; Ellison [0086]-[0087] FIG. 7d, the merchant-customer engagement information displayed on the wearable mobile merchant device includes product viewing information 714 (e.g., "BROWSING BEHAVIOR") that may have been tracked at block 110 of the method 100, wherein the product viewing information 714 includes products viewed 716 by the customer 604 prior to or during their current visit to the merchant physical location 600 at a website (e.g., an "online store" of the merchant associated with the merchant physical location 600, an online store not associated with the merchant but that sells similar products as the merchant, etc.), as well as products viewed 718 by the customer 604 prior to or during to their current visit to the merchant physical location 600 (e.g., "In store"). The products viewed 716 at the website of the merchant and the products viewed 718 at the merchant physical location include, for each product viewed, an image of the product viewed, an amount of time the 
Claim 7
Continuing from claim 6, Ellison further discloses wherein the providing of the interaction data to the computing device includes providing metadata that describes an interaction of the user at the showroom associated with the product (Ellison [0085] FIG. 7c, the merchant-customer engagement information displayed on the wearable mobile merchant device includes product viewing information 708 and 708a (e.g., "ITEMS BROWSED" along with images of the items that the customer 604 has viewed I the merchant physical location 600) that may have been tracked at block 110 of the method 100. Thus, the merchant may be presented with a plurality of a products that the customer 604 has viewed in their current visit to the merchant physical location 600, along with products previously purchased by that 
Claim 9
Continuing from claim 1, Ellison discloses a product recommendation made based on interaction data (Ellison [0083]-[0088] FIG. 7b-d), but does not recite adjusting a configuration of the product to generate an adjusted product based on the interaction data.
Adelberg further discloses adjusting, by the processing system, a configuration of the product according to an adjustment message sent from the processing system to the product to generate an adjusted product based on the interaction data (Adelberg [0164] In certain embodiments, vending stores may be equipped with sample presentation mechanisms which allow potential customers to "test drive" products prior to purchase. Such mechanisms include, for example, sample dispensers, media players and/or download tools, and demo interfaces; Adelberg [0167] Some vending stores may include features supporting demos for presenting one or more software or media products to potential customers. For example, for video game demos, the store may include a separate LCD screen, a set of speakers, and one or more game consoles. In certain embodiments, a vending store contains functionality configured to conduct one or more media demonstrations (e.g., music, films, e-books, photo samples) directly through the user interface or a separate set of video and audio output devices; Adelberg [0256] Recommending a product or service according to customer's response to receiving a sample and recommending a product or service according to customer's focus (eye tracking or touching) on a particular product item displayed in the product storage; Adelberg[0089] The media bay may be used by a customer to upload and download various forms of media. For example, a customer purchasing a music player may be provided with an option to download music files to one of the media types).
One of ordinary skill in the art would have recognized that applying the known technique of Adelberg to the system of Ellison, Adelberg and McCarthy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Adelberg to the teaching of Ellison, Adelberg and McCarthy would have yielded predictable results because the level of ordinary skill 
Claim 10
Continuing from claim 1, Ellison further discloses wherein the determining the identity of the user and the obtaining the user data of the user both include communications with a communication device of the user (Ellison [0032]-[0034] check-in information sent from a user device and joining a wireless network provided in the merchant physical location; Ellison [0045] The customer device of the customer may be used to send product viewing information to the system provider device 211. For example, the customer device of the customer may include a scanning application such as for example, the RedLaser.RTM. application available from eBay, Inc. of San Jose, Calif. In such an example, the customer may use the scanning application and the customer device to scan one or more products located in the product areas 206 of the merchant physical location 200, and that scanning information may be provided to the system provider device 211 (e.g., over a network from the customer device to the scanning application provider device, and over the network from the scanning application provider device to the system provider device 211); Ellison [0085] FIG. 7c, the merchant-customer engagement information displayed on the wearable mobile merchant device includes product viewing information 708 and 708a (e.g., "ITEMS BROWSED" along with images of the items that the customer 604 has viewed in the merchant physical location 600) that may have been tracked at block 110 of the method 100; Ellison [0086]-[0087] FIG. 7d, merchant-customer engagement information displayed on the wearable mobile merchant device includes product viewing information 714 (e.g., "BROWSING BEHAVIOR") that may have been tracked at block 110 of the method 100. In the embodiment illustrated in FIG. 7d, the product viewing information 714 includes products viewed 716 by the customer 604 prior to or during their current visit to the merchant physical location 600 at a website (e.g., an "online store" of the merchant associated with the merchant physical location 600, an online store not associated with the merchant but that sells similar products as the merchant, etc.), as well as products viewed 718 by the customer 604 prior to or and wherein the user data includes user preferences according to user input (Ellison [0055]), a transaction history of the user (Ellison [0050]-[0052]), a media consumption history of the user (Ellison [0045], [0086]-[0088]), demographics of the user (Ellison [0055]), or a combination thereof (Ellison [0055],[0086]-[0088]).
Claim 11
Continuing from claim 1, Ellison further discloses wherein the providing of the interaction data to the computing device includes providing offers (Ellison [0076], Ellison [0085]-[0087] FIG. 7d, see claim 1 above; Ellison [0088] showrooming behavior may neutralized by, for example, determining current online product viewing activities of the customer 604 (e.g., the use of the customer device by the customer 604 while in the merchant physical location 600), retrieval of prices for similar products viewed online by the customer 604, and the possible discounting of product price or other leveraging of that information to drive a purchase by the customer from the merchant physical location 600).
Ellison discloses providing offers based on interaction data, but do not explicitly disclose providing bundling offers that identify services provided by third parties.
Adelberg further discloses providing bundling offers that identify services associated with the product (Adelberg [0089] A vending store 100 may also include a media bay configured to read and write data to various media formats, e.g., formats employed with flash cards, USB devices, CDs, DVDs, Blue-Ray Disks, data ports, etc. The media bay may be used by a customer to upload and download various forms of media. For example, a customer purchasing a music player may be provided with an option to download music files to one of the media types), and wherein the services are provided by third parties (Adelberg [0167] A vending store may connect to a data store through the network interface while (or prior to) interacting with a potential customer and use the connection to retrieve media samples from a data store based on the customer's input. The media samples may be stored locally on the vending store and accessed directly during the demo or they may be stored remotely at the enterprise's data center or a third party location (e.g., the internet site of a brand partner) and accessed via the network connection).

Claim 15
Continuing from claim 12, Ellison further discloses wherein the shopping parameters further include a location of the user in the showroom, tracking data of the user in the showroom, or a combination thereof (Ellison [0056] the tracked location of the customer within the merchant physical location 200 may be used to determine one or more products to recommend to the customer (e.g. the customer's current location in the merchant physical location 200 may coincide with a particular product type or class that may then be used to determine a recommended product at block 11; and the identified customer's movement towards a particular area of the merchant physical location 200 may be used to determine a recommended product that is located in that particular area to which the customer is headed); Ellison [0057] the tracked amount of time the customer spends in designated areas within the merchant physical location may be used to determine one or more products to recommend to the customer; Ellison [0086]-[0087], the product viewing information 714 includes products viewed 716 by the customer 604 prior to or during their current visit to the merchant physical location 600 at a website (e.g., an "online store" of the merchant associated with the merchant physical location 600, an online store not associated with the merchant but that sells similar products as the merchant, etc.), as well as products viewed 718 by the customer 604 prior to or during to their current visit to the merchant physical location 600 (e.g., "In store")).)

Adelberg, as shown above, discloses wherein the shopping parameters further include eye-tracking data of the user in the showroom (Adelberg [0246] A sensor that determines a customer's focus on a particular product item in the product storage compartment by tracking customer's eye motion (or points of gaze). An eye tracking system includes a camera that focuses on one or both eyes and records their movement as the customer looks at the door. Such system may use contrast to locate the center of the pupil as well as infrared and near-infrared non-collimated light to create a corneal reflection. The vector between these two features may then be used to compute gaze intersection with a surface of the door and determine customer's focus on a particular product; Adelberg [0247] An eye tracking system has an illumination source that is coaxial with the optical path where a customer's eye acts as a retro-reflector with the light reflecting off the retina creating a bright pupil effect similar to red eye. Alternatively, the illumination source may be offset from the optical path, where the pupil appears dark in the reflection; Adelberg [0248] The eye tracking system may be configured to identify the location of one product item or a group of items currently being viewed by a potential customer.  The eye tracking system then provides this output to the vending store computer system, which retrieves corresponding product information).

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2015/0026010 A1) in view of Adelberg et al. (U.S. Pub. No. 2010/0138037 A1) in view of McCarthy (U.S. Pub. No. 2010/0079449 A1) and further in view of Partovi (U.S. Publication No. 2008/0294607 Al).
Claims 5 and 16
Continuing from claims 1 and 12, Ellison further discloses determining, by the processing system, preferences associated with other users, wherein the user [is] part of an online social network, and wherein the interaction data had been selected based on the preferences (Ellison [0055] customer account information retrieved at block 104 may include customer preferences (e.g., provided by 
Ellison discloses determining preferences associated with other users, and the provision of information from a social network including accessing information including groups the customer belongs to (Ellison [0055]), which strongly suggests determining preferences of other users that are part of a social network. 
Partovi discloses determining, by the processing system, preferences associated with other users, wherein the other users and the user are part of an online social network, and wherein the interaction data had been selected based on the preferences (Partovi, [0023]: a term, “targeted-content” refers to offers, advertisements, promotional materials, product or service information, coupons or other incentives, etc. specifically targeted to the user's tastes/interests and to the friends' tastes/interests; Partovi, [0024]: information regarding each friend's preferences, interests, hobbies, tastes, etc. may be obtained from the social network; Partovi, [0024]: determining targeted-content for a user specifically targeted to the user's, and the user’s friends’, tastes/interests).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include preferences associated with network users, as taught by Partovi, in the combined system of Ellison, Adelberg and McCarthy, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one .

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2015/0026010 A1) in view of Adelberg et al. (U.S. Pub. No. 2010/0138037 A1) in view of McCarthy (U.S. Pub. No. 2010/0079449 A1) and further in view of Cleary et al. (U.S. Publication No. 9082143 B1).
Claims 8 and 20
Continuing from claims 6 and 19, Ellison further discloses determining, by the processing system, that the user has purchased the product from the online entity (Ellison [0085] FIG. 7c, the merchant-customer engagement information displayed on the wearable mobile merchant device includes product viewing information 708 and 708a (e.g., "ITEMS BROWSED" along with images of the items that the customer 604 has viewed I the merchant physical location 600) that may have been tracked at block 110 of the method 100. The merchant-customer engagement information also includes purchase history information 710 and 710a (e.g., "ITEMS PREVIOUSLY PURCHASED" along with images of products previously purchased by the customer 604) that may have been retrieved at block 112 of the method 100 or determined from information retrieved at block 112); Ellison [0085] FIG. 7c, Thus, the merchant may be presented with a plurality of a products that the customer 604 has viewed in their current visit to the merchant physical location 600, along with products previously purchased by that customer 604, and may use that information to recommend products to the customer 604 or help search for products for the customer 604 without recommending or searching for products the customer has already viewed or purchased). 
While Ellison discloses determining that the user has purchased the product from the online entity, it does not recite engaging in revenue sharing with the online entity.
determining, by the processing system, that the user has purchased the product from the online entity and engaging in revenue sharing with the online entity according to the purchase transaction for the product (Cleary, col. 3, II. 5-20: if the same or similar item is later sold to the user from a source (e.g., an online retailer) that can access this association record, then the source that made the sale may be able to attribute the earlier interaction with the item (i.e., scanning the code associated with the item) to the merchant; Cleary, col. 10, II. 20-40: a user is identified using an identifier sent from the mobile device and an association is created between the user, the item and the merchant, wherein the association may be available for comparison with any subsequent activity related to the user, the merchant or the item; Cleary, col. 10,1.40 — col. 11,1.10: 408, an indication is received that the user has purchased a second item from a source other than the merchant, it is determined if the second item is the same as the first item, if the first and the second items are the same a commission is calculated for the merchant based on the association; Cleary, col. 10, II. 35-55: the source that sells the second item may be another brick-and-mortar merchant, an online retailer, or another type of seller such as a consumer selling a used item)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include revenue sharing, as taught by Clearly, in the combined system of Ellison, Adelberg and McCarthy, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In addition, one of ordinary skill in the art would have been motivated to do so because techniques for attributing sales of items to a brick-and-mortar merchant when the sale is completed by another seller such as an online retailer enables the merchant to receive attribution for providing a showroom that displays an item which is the same or similar to an item that the user ultimately purchases from another source (Cleary, col. 4, II. 1 -10), which avoids disadvantages for merchants that incur the costs of providing services to customers while revenues obtained from making a sale are realized by other entities (Cleary, col. 1, II. 20- 30).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2015/0026010 A1) in view of Adelberg et al. (U.S. Pub. No. 2010/0138037 A1) in view of McCarthy (U.S. Pub. No. 2010/0079449 A1) and further in view of Chan et al. (U.S. Patent No. 8,391,934 B1).
Claim 21
Continuing from claim 19, Ellison further discloses wherein the product is located in the showroom (Ellison [0047] the sensors may include cameras that capture images and/or video of the customer's actions in the merchant physical location 211, and those images and/or video may be provided to the system provider device 211 for analysis to determine which products in the merchant physical location 200 are being viewed, handled, or otherwise interacted with by the customer;), but does not disclose the adjusting or software or physical features of the product).
Adelberg further discloses wherein the product is located in the showroom (Adelberg [0164] vending stores may be equipped with sample presentation mechanisms .., for example, sample dispensers, media players and/or download tools, and demo interfaces; Adelberg [0167] video and audio output devices), and wherein the operations further comprise: adjusting software of the product according to the interaction data to allow the user to see how the software functions on the product while the user is in the showroom (Adelberg [0164] Allowing potential customers to "test drive" products prior to purchase. Such mechanisms include, for example, sample dispensers, media players and/or download tools, and demo interfaces; Adelberg [0164] A vending store is typically equipped with a network interface configured to connect to other data storage systems (e.g., the data center) and can be used to retrieve media samples; Adelberg [0167] Features supporting demos for presenting one or more software or media products to potential customers. For example, for video game demos, the store may include a separate LCD screen, a set of speakers, and one or more game consoles. In certain embodiments, a vending store contains functionality configured to conduct one or more media demonstrations (e.g., music, films, e-books, photo samples) directly through the user interface or a separate set of video and audio output devices [see also Adelberg [0089]]); and adjusting the product according to the interaction data (Adelberg [0256] Recommending a product or service according to customer's response 
One of ordinary skill in the art would have recognized that applying the known technique of Adelberg to the system of Ellison, Adelberg and McCarthy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Adelberg to the teaching of Ellison, Adelberg and McCarthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate interaction data into purchasing process. Further, applying configuration adjustments to the purchasing process of Ellison, Adelberg and McCarthy, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for more customized product purchasing processes (Adelberg [0219]).
While Adelberg discloses adjusting a product according to the interaction data (see above) and the option for selecting physical features (Adelberg [0176] FIG. 8D illustrates an example of a "product screen" in accordance with certain embodiments. It contains information specific to a particular product items, such as available accessories, etc.), it does not necessarily disclose adjusting a physical feature.
Chan discloses customizes hardware selection for a mobile phone.  Chan discloses that the recommendation can also be for adjusting a physical feature (Chan (58) col. 11, l. 55 – col. 12, l. 40:  The system may receive other types of information, for example, prior use information, rating information, manufacturing information, etc. Prior use information may include how often the battery was charged, the depth of the mean or median battery cycle, number of calls received, number of calls dropped, number of text messages sent, acceleration data, etc. The prior use information may be provided by a user, retrieved from the user's account information, or retrieved from the user's current phone. The battery usage information may be used by the system to suggest an appropriately sized battery. The number of texts sent may be used to suggest a particular style of phone (e.g., a phone with a full keyboard) or texting plan. The acceleration (e.g., number of times the phone was dropped) may be used to suggest a 
One of ordinary skill in the art would have recognized that applying the known technique of Chan to Ellison, Adelberg and McCarthy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chan to the teaching of Ellison, Adelberg and McCarthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate adjustments based on user information. Further, applying adjustments to a physical feature to the purchasing process of Ellison, Adelberg and McCarthy, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for more customization in the product purchasing process (Chan col. 1, ll. 1-20).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sodhi et al. (U.S. Pub. No. 2006/0218634 A1), disclosing recommendations for adjusting a physical feature of a product based on user information ([0056]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ABBY J FLYNN/Primary Examiner, Art Unit 3625